Citation Nr: 0213750	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

Skin cancer is not of service origin.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, nor 
may skin cancer be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the VA has 
complied with the obligations of the VA with respect to the 
duty to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  The VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  

In this case the information and evidence needed is basically 
that which would show that the veteran's skin cancer is 
linked to service.  Such action was accomplished by means of 
the statement of the case, and other correspondence to the 
veteran.  Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A § 5103A.  

In this regard the veteran was not specifically informed of 
the VCAA or what evidence the VA would obtain and what 
evidence he should obtain.  The record shows that he 
completed the appropriate release of information forms 
regarding treatment at private facilities and that this 
evidence was obtained by the RO.  Also, a VA examination has 
been conducted.  

Furthermore the veteran testified at a hearing before the 
undersigned Board member sitting at the RO in July 2002 that 
there were no additional pertinent treatment available and 
that basal cell carcinoma was first diagnosed in the early 
1980's.  The Board finds that the provisions of the VCAA are 
satisfied and a current decision is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) and 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).

The basic facts in this case are not in dispute.  The veteran 
served on active duty from 1954 to 1956.  His service medical 
records show no findings relative to skin cancer or exposure 
to the sun.  His February 1956 service separation examination 
showed normal skin.  The evidence shows that the veteran was 
first treated for multiple generalized skin lesions beginning 
in September 1984.  In the late 1980's basal cell carcinoma 
was first clearly diagnosed, and lesions have been shown at 
various locations, including the back, upper lip, and legs.  

In his initial application for compensation benefits he 
indicated that he worked for the state transit authority as a 
supervisor.

A VA examination was conducted in January 1999.  At that time 
the veteran gave a history of recurrent basal cell carcinoma 
of the arms, legs, chest, and back.  He was status post 
excision and skin graft of the right leg.

The veteran claims that sun exposure in service caused his 
skin cancer many years later.  He claims that he had sun 
exposure from constant field maneuvers while stationed in 
Germany.  At the July 2002 Board hearing, he related he was 
told that skin cancer is caused by sun exposure, even many 
years earlier.  He testified that he didn't recall that he 
had ever gone shirtless when he was on such field maneuvers.  
He stated that he worked construction and played high school 
football prior to entering active duty.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in service when the disease is 
manifested to a compensable degree within one year of the 
veteran's separation from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Even conceding that there is a relationship between exposure 
to sun and skin cancer, the veteran has testified that he 
does not recall going shirtless in service, and his cancerous 
lesion have been found on his back and legs, areas not shown 
to have been exposed to the sun during service.  The veteran 
further testified that he has played sports and worked in the 
construction field, both of which would also presumably 
involve sun exposure.  The fact remains that skin cancer was 
first shown nearly 30 years after service.  

To attribute the skin cancer to sun exposure during service 
rather than other sun exposure as a civilian is speculation, 
which is beyond the reasonable doubt doctrine.  The veteran 
asserts that his skin cancer is the result of claimed sun 
exposure in service.  However, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, it is the judgment of the Board that 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Service connection for skin cancer is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

